Citation Nr: 1502048	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-10 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as due to herbicide exposure. 

4.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.  

5.  Entitlement to service connection for urinary incontinence, claimed as due to herbicide exposure.  

6.  Entitlement to service connection for erectile dysfunction, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service in the Air Force from June 1968 to June 1972.  His DD 214 shows that his military occupational specialty was a logistics officer.  

This matter came before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified in February 2011 at the RO before a Decision Review Officer (DRO).  A transcript thereof is in the claim file.  He also testified before the undersigned at a videoconference.  A transcript thereof is contained within Virtual VA.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal, except the transcript of the Board videoconference.  

At the Board videoconference the Veteran put forward a new claim, i.e., service connection for residuals of a left knee injury, claimed as residuals of a tear of the left quadriceps tendon, from a fall due to weakness of a tendon as a result of the claimed diabetes mellitus, type II.  Page 9 of the transcript.  This claim has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  Diabetes mellitus, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity are related to the Veteran's active service. 

2.  Prostate cancer, urinary incontinence, and erectile dysfunction are related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, claimed as due to herbicide exposure, was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  Peripheral neuropathy of the right lower extremity, claimed as due to herbicide exposure, was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  Peripheral neuropathy of the left lower extremity, claimed as due to herbicide exposure, was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

4.  Prostate cancer, claimed as due to herbicide exposure, was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

5.  Urinary incontinence, claimed as due to herbicide exposure, was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

6.  Erectile dysfunction, claimed as due to herbicide exposure, was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004). The VCAA and its implementing regulations are applicable to this appeal.  However, because of the favorable outcome of this decision as to all claims no further discussion of the VCAA is required.  

Analysis

The Veteran served in Thailand but did not serve in the Republic of Vietnam.  The Board has considered the memorandum on file indicating that herbicides were used in Thailand during the Vietnam era on only a limited basis and there is no indication that herbicides were used on a tactical basis on allied bases in Thailand but, rather, only sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if the Veteran's military occupational specialty was one which regularly had contact with the base perimeter there was a greater likelihood of exposure to commercial pesticides, including herbicides. If a Veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, there was no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam. 

VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include U-Tapao Airbase.  See M21-1MR.  

In multiple written statements submitted during the course of this appeal and during his personal hearings, the Veteran reported that he developed diabetes mellitus, with resultant diabetic peripheral neuropathy of each lower extremity, and prostate cancer, with resultant urinary incontinence and erectile dysfunction, as a result of his exposure to herbicide agents while serving on active duty in Thailand.  His military occupational duties as a logistics officer routinely required him to work near the perimeters of the U-Tapao air field in Thailand.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307, 3.309.  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3).  

Diseases associated with such exposure include type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); and prostate cancer.  38 C.F.R. § 3.309(e).  See also 38 U.S.C.A. § 1116(f), as added by § 201(c) of the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed.Reg. 341, 346 (1994); see also 61 Fed.Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 67 Fed.Reg. 42,600, 42,608 (2002). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 598 Stat. 2, 725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 C.F.R. § 3.303(d).  

In order to prevail with regard to the issue of service connection on the merits, "there must be medical evidence of a current disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The postservice clinical evidence is clear that the Veteran was first diagnosed with prostatic adenocarcinoma and diabetes mellitus, type II, many years after termination of his active service.  As a result of a prostatectomy he developed urinary incontinence and erectile dysfunction.  As a result of his diabetes he has developed electrodiagnostically confirmed neuropathy due to diabetes of each lower extremity.  

It is undisputed that the Veteran did not serve in the Republic of Vietnam at any time.  The crux of this case revolves around whether the Veteran was exposed to herbicides which were used at the perimeter of certain airbases, including U-Tapao, in Thailand.  The Board has considered the Internet articles which the Veteran has submitted in support of his claims as well as the copy of the prior Board decision in an unrelated case which deals with exposure to herbicides in the case of a veteran stationed in Guam.  

The Veteran has made reference to the possibility of having been exposed to herbicides when he was stationed in Guam.  However, there is no corroboration of this allegation.  He has also made reference to having been on aircraft which flew over Vietnam.  However, there is no presumption of service connection for those service personnel that were in high altitude flights over Vietnam.  See VAOGCPREC 07-93 (O.G.C. Prec. 07-93).  

The M21 Manual provides for a particular procedure to be followed in cases in which exposure to Agent Orange at Thailand military bases is alleged by a veteran of the US Air Force.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C.10(q).  Indeed, the M21 Manual provides that, if a Veteran served in the U.S. Air Force at one of the Royal Thai Air Force Bases in Thailand during the Vietnam Era, to include at U-Tapao, herbicide exposure is to be conceded.  Id.  

Here, the Veteran has submitted a June 2011 statement from a service comrade who attests to the Veteran's having been stationed overseas, to include in Thailand.  In another statement from yet another service comrade it was stated that he recalled meeting the Veteran at an airbase at U-Tapao, Thailand, in January or February 1970.  His wife reported in a July 2013 statement that while she was not married to him during his military service, over the years he had spoken about his experiences in Thailand, including at U-Tapo, on a number of occasions.  

The Veteran's testimony at the February 2011 RO hearing before a DRO and at the July 2013 videoconference before the undersigned is consistent with the service records on file and with the statements submitted from two service comrades and his wife.  At these hearings the Veteran testified that he had been stationed at an airbase at U-Tapao, Thailand, and that his duties as a logistics officer regularly required that he meet with other military personnel that were working at the perimeter of that airbase.  He also regularly jogged around that airbase traveling along the perimeter thereof.  

In light of the foregoing credible testimony and supporting statements of other former military personnel, the Board concludes that the Veteran did regularly work in close proximity the perimeter of the airbase at U-Tapao, Thailand.  Thus, with the resolution of doubt in favor of the Veteran, the Board concludes that as a result of this he was exposed to herbicides during his military service.  Accordingly, his diabetes mellitus, type II, and prostate cancer are presumptively due to his in-service exposure to herbicides and service connection for these diseases is warranted.  Moreover, the diabetes has caused his current diabetic peripheral neuropathy of each lower extremity, the presence of which has been confirmed by electrodiagnostic testing, and his prostatectomy for prostatic adenocarcinoma resulted in bladder neck contracture and erectile dysfunction.  Consequently, service connection for these disorders is also warranted.  



ORDER

Service connection for diabetes mellitus, type II; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; prostate cancer; urinary incontinence; and erectile dysfunction is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


